DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 09/27/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hannuksela (US 2019/0297339) discloses indications of the constituent frame partitions or regions and their effective picture areas (at least if they contain redundant block columns or rows) where the displaying process uses only the effective picture area of the constituent frame partitions or regions in the displaying process, excluding redundant block columns and rows (a.k.a. boundary extension(s)) from the displaying process ([0332]) where hybrid video encoders predict in a certain picture area pixel values by motion compensation means, then the difference between the predicted block of pixels and the original block of pixels, is coded ([0086]);
Koto (US 2003/0215014) discloses an inter-frame prediction using three or more reference frames, where FIG. 13 shows an example of using a plurality of past and future reference frames ([0091]), where a prediction pixel is generated from two reference frames 500 and 501 by using a pixel 506 as a reference pixel, a motion vector 510 with respect to the frame 500 is encoded, and a 
Nagori (US 2010/0284464) discloses motion estimation performed for a macro-block to be encoded (shown received in step 501) with respect to each of a past reference frame (step 510) and a `future` reference frame (step 511), the past and `future` reference frames respectively correspond to frames earlier and later in display order than the B-frame to be encoded, the `future` reference frame is encoded earlier than the B-frame ([0088]), where a best-match reference macro-block at integer-pixel resolution is then obtained in each of the past reference frame (step 520) and the future reference frame (step 521) ([0089]);
Ishii (US 2008/0212886) discloses a motion compensation unit 70 that uses frames in the past or the future stored in a frame memory 60, as the reference images, for each macroblock of P frame or B frame inputted from the block generator 10, the motion compensation unit 70 searches, from at least one reference image, a prediction region having the minimum error and then obtains a motion vector indicating a displacement from the macroblock to the prediction region, the motion compensation unit 70 compensates for a motion by using the motion vector so as to generate a predictive image. then supplies the thus generated motion vector to a variable-length coding unit 90 and supplies the predictive image to the difference ([0039]);
Nakagami (US 2011/0293195) discloses in the case of generating a frame to be encoded B0, which is a current-time frame to be encoded, through bidirectional prediction, motion compensation is performed using encoded frames at temporally past and future times with respect to the current time as reference frames, a plurality of encoded frames are used as reference frames, and the residual between a prediction image and an actual image is encoded using the correlation with those frames, whereby the amount of code can be reduced, it is also possible to use a plurality of past frames and a plurality of future frames as reference frames ([0011], Fig. 2).
Regarding Claim 1, the recited limitations, particularly “10an area flag giving unit configured to give a first value as an area flag to respective pixels inside of each of effective image areas of the frame of interest, the future frame, and the past frame, and to give a second value as the area flag to respective pixels on an outside of the effective image area; a pixel selector configured to select, as a pixel of interest, a pixel inside the effective image area of the frame of interest based on the area flag given to the frame of interest; wherein the pixel selector 20when determining that the pixel of the future frame, the pixel being included in the search range, includes a 10pixel on an outside of the effective image area based on the area flag given to the future frame, and determining that a pixel inside the effective image area of the past frame is present at a position point-symmetric to a pixel inside the search range and on the outside of the effective image area about the pixel of interest based on the area flag given to the past frame, selects a pixel inside the effective image area of the past frame, the pixel being located at the point- symmetric position, in place of the pixel inside the search range and on the outside of the effective image area, and  20calculates a difference value between the pixel of interest and the selected pixel inside the effective image area of the past frame,” are neither taught, suggested, nor made obvious by any prior art of record taken alone or in combination. For these reasons, Claim 1 is allowable. Claims 2-3 are allowable by virtue of their dependency on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641